894 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert WRIGHT, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  J.J. Clark, Warden of FCIPetersburg, Respondents-Appellees.
No. 89-7046.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 21, 1989.Decided:  Jan. 2, 1990.

Robert Wright, appellant pro se.
Sue Lynn Watt, Office of the United States Attorney, for appellees.
Before WIDENER, K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Robert Wright appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Wright v. United States Parole Commission, C/A No. 88-279-N (E.D.Va. Jan. 3, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Wright's equal protection challenge to the District of Columbia Good Time Credits Act fails because that precise challenge to the Act was recently rejected in Moss v. Clark, No. 88-7828 (4th Cir.  Sept. 28, 1989)